UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 14, 2007 Lattice Semiconductor Corporation (Exact name of registrant as specified in its charter) Delaware 000-18032 93-0835214 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5555 N. E. Moore Court Hillsboro, Oregon 97124-6421 (Address of principal executive offices, including zip code) (503) 268-8000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 14, 2007, Lattice Semiconductor Corporation posted on its website a business update for the second quarter of the fiscal year 2007. A copy of the business update is furnished as Exhibit 99.1 to this report. The information in this Item 7.01 and in Exhibit 99.1 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 99.1 Business Update dated June 14, 2007 (furnished, not filed, herewith) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LATTICE SEMICONDUCTOR CORPORATION Date: June 14, 2007 By: /s/ Martin R. Baker Martin R. Baker CorporateVice President, General Counseland Secretary 3 EXHIBIT INDEX ExhibitNo. Description 99.1 Business Update dated June 14, 2007 (furnished, not filed, herewith) 4
